                                                                                USDc SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALL y FILED
                                                                               DOC#:
UNITED STATES DISTRICT COURT                                                   DA TE Fn°IL;:-;E::-;:D~:--=,3;:;;-.~<t=---.--
                                                                                                                          2O
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X

 DEMETRIUS PROCTOR,

                                     Plaintiff,
                                                                 1:15-cv-03766 (ALC)
                        -against-
                                                                 ORDER
 TRAVIS MCCOY, ET AL.,

                                     Defendants.

 ---------------------------------------------------------   X

ANDREW L. CARTER, JR., United States District Judge:

        On October 21,2019, the Court set a briefing schedule for Defendants' motion to

dismiss. ECF No. 48. Subsequently, on December 12, 2019, Plaintiff, who is proceedingpro se,

asked for a time extension, which the Court granted; under the new briefing schedule, Plaintiffs

opposition to Defendants' motion to dismiss was due on January 20, 2020. ECF No. 55. On

March 2, 2020, after not receiving an opposition from Plaintiff, the Court issued an Order to

Show Cause as to why Defendants' motion to dismiss should not be treated as unopposed. ECF

56. However, Plaintiff had written the Court a letter dated February 3, 2020, which was not

published on ECF until March 4, 2020. ECF No. 57.

        Pursuant to Second Circuit precedent, pro se submissions are to be liberally construed.

See O'Neal v. Spota, 744 F. App'x 35, 36 (2d Cir. 2018) (quoting McLeod v. Jewish Guild/or the

Blind, 864 F.3d 154, 156 (2d Cir. 2017)) ("[W]e liberally construe pleadings and briefs

submitted by pro se litigants, reading such submissions to raise the strongest arguments they

suggest."). Accordingly, the Court interprets Plaintiffs letter as a request for a time extension to

respond to Defendants' motion to dismiss. Defendants are hereby ORDERED to respond to

Plaintiffs letter on or before March 11, 2020.


                                                                         COPIES MAILED
SO ORDERED.

Dated: March 9, 2020
       New York, New York       ~-CL~f),---
                                 United States District Judge




                            2
